                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                        Case No. 18-cv-05878-SVK
                                   8                     Plaintiff,
                                                                                               ORDER TO SHOW CAUSE RE
                                   9              v.                                           SETTLEMENT
                                  10     CAMPBELL PLAZA DEVELOPMENT
                                         CO.,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                               On May 17, 2019, Plaintiff reported that this case had settled as to damages only and that
                                  13
                                       Plaintiff would proceed via noticed motion as to attorney’s fees and costs. Dkt. 17. Plaintiff
                                  14
                                       subsequently filed a motion for attorney’s fees and costs, and the Court issued an order disposing of
                                  15
                                       that motion on September 27, 2019. Dkt. 26.
                                  16
                                               By November 7, 2019, the parties shall file a stipulation of dismissal. If a dismissal is not filed
                                  17
                                       by the specified date, then the parties shall appear on November 12, 2019 at 10:00 a.m. and show
                                  18
                                       cause, if any, why the case should not be dismissed. Additionally, the parties shall file a statement in
                                  19
                                       response to this Order no later than November 8, 2019, advising as to (1) the status of the parties’
                                  20
                                       efforts to finalize dismissal, and (2) how much additional time, if any, is requested to file the dismissal.
                                  21
                                               If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically
                                  22   vacated and the parties need not file a statement in response to this Order.
                                  23           SO ORDERED.
                                  24   Dated: October 24, 2019
                                  25

                                  26
                                  27                                                                    SUSAN VAN KEULEN
                                                                                                        United States Magistrate Judge
                                  28
